IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 45 WM 2016
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
GARY ROBINSON,                            :
                                          :
                   Petitioner             :

                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2016, the Petition for King’s Bench and/or

Extraordinary Relief is DENIED.